DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Donald Stout (Reg. No. 26,422, Tel. No. 202-419-7000) on 12 February 2021.
The application has been amended as follows: 

In claim 12, line 15, “a lower end of each vertical rigid duct” is changed to --a lower end of the vertical rigid duct--.
In claim 12, line 18, “the fuel jet deposits” is changed to --the fuel deposits--.

In claim 13, line 2, “at least one heated tube” is changed to --at least one heated metal tube--.
In claim 14, line 2, “at least one heated tube” is changed to --at least one heated metal tube--.
In claim 15, line 2, “at least one heated tube” is changed to --at least one heated metal tube--.

In claim 16, line 2, “the fuel test sections” is changed to --the at least two fuel test sections--.
In claim 17, line 2, “at least two fuel test sections” is changed to --the at least two fuel test sections--.

In claim 21, line 2, “the heated metal tube” is changed to --the at least one heated metal tube--.
In claim 22, line 2, “the heated metal tube” is changed to --the at least one heated metal tube--.

In claim 24, line 2, “the heated metal tube” is changed to --the at least one heated metal tube--.
In claim 25, line 2, “the heated metal tube” is changed to --the at least one heated metal tube--.
In claim 26, line 2, “the heated metal tube” is changed to --the at least one heated metal tube--.
In claim 27, line 2, “the heated metal tube” is changed to --the at least one heated metal tube--.

In claim 28, line 1, “a characteristic” is changed to --the at least one characteristic--.
In claim 28, line 2, “one heated tube” is changed to --one heated metal tube--.
In claim 28, line 2, “at least one heated metal tube” is changed to --the at least one heated metal tube--.
In claim 28, line 3, “at least one metal tube” is changed to --the at least one heated metal tube--.

Allowable Subject Matter
Claims 12-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
12, the closest prior art references, Hundere et al. (US 5,337,599) (hereinafter Hundere) and Duggan et al. (GB 2292607A) (hereinafter Duggan), teaches various limitations found in the claim, as described in the Office Action mailed on 21 October 2020. The prior art fails to teach the specifics regarding a device for analyzing a fuel sensitivity comprising at least two fuel test sections arranged in parallel between a distribution rail and a discharge rail having a heat exchanger, wherein each fuel test section comprises a vertical rigid duct housing at least one heated metal tube, a fuel delivery manifold between the distribution rail and an upper end of the vertical rigid duct, a flow rate control system provided with the fuel delivery manifold, a fuel discharge manifold connecting a lower end of the vertical rigid duct to the discharge rail, and a fuel filter, in combination with the rest of the limitations found in the claim.	Regarding claims 13-32, they are dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861